EXHIBIT 99.3 Pro Forma Financial Information The following pro forma condensed consolidated balance sheet and statements of operations are presented to give effect to the acquisition by Green-Tech Assets, LLC (formerly Transworld Assets, LLC) (“Greentech”), a newly formed 51% owned subsidiary of Stratus Services Group, Inc. (“Stratus”), of substantially all of the assets of Green-Tech Assets, Inc. and its affiliate, CC Laurel, Inc. (collectively “GTA”) on August 2, 2007.The pro forma condensed consolidated balance sheet assumes that the acquisition occurred as of June 30, 2007.The pro forma condensed consolidated statements of operations assume that the acquisition occurred October 1, 2006.Such information does not purport to be indicative of the results which would have actually been obtained if the acquisitions had been effected on the dates indicated nor is it indicative of actual or future operating results or financial position. 1 STRATUS SERVICES GROUP, INC. Unaudited Pro Forma Condensed Consolidated Balance Sheet As of June 30, 2007 Stratus Pro Forma Adjustments Pro Forma Current Assets: Cash $59,152 $1,500,000 (a) $459,152 (600,000) (b) (500,000) (d) Accounts receivable – net 921,407 225,000 (b) 1,146,407 Unbilled receivables 306,959 306,959 Prepaid expenses and other current assets 328,436 328,436 1,615,954 625,000 2,240,954 Intangible assets 100,000 (b) 100,000 Goodwill 1,669,000 (b) 1,669,000 Other assets 178,895 35,000 (b) 213,895 $1,794,849 $2,429,000 $4,223,849 Notes and loans payable (current portion) $967,583 $53,000 $1,020,583 Line of credit 664,491 664,491 Accounts payable and accrued expenses 3,799,390 862,000 (b) 4,161,390 (500,000) (d) Accrued payroll and taxes 302,363 302,363 Payroll taxes payable 3,218,418 3,218,418 Series A redemption payable 300,000 300,000 9,252,245 415,000 9,667,245 Notes and loans payable (net of current portion) 530,433 750,000 (a) 1,394,433 114,000 Other liabilities 40,000 40,000 9,822,678 1,279,000 (b) 11,101,678 Minority interest - 409,150 (a) 575,750 176,400 (b) (9,800) (c) Stockholders’ equity (deficiency) (8,027,829) 340,850 (a) (7,453,579) 223,600 (b) 9,800 (c) $1,794,849 $2,429,000 $4,223,849 See accompanying notes to unaudited condensed consolidated pro forma financial statements 2 STRATUS SERVICES GROUP, INC. Unaudited Pro Forma Condensed Consolidated Statement of Operations For the Nine Months Ended June 30, 2007 Stratus GTA Pro Forma Adjustments Pro Forma Revenues $5,753,148 $1,991,018 $ - $7,744,166 Cost of revenues 4,005,109 1,382,299 - 5,387,408 Gross profit 1,748,039 608,719 - 2,356,758 Selling, general and administrative expenses 2,048,103 568,146 25,000 (c) 2,641,249 Operating (loss) from continuing operations (300,064) 40,573 (25,000) (284,491) Interest expense (177,227) (16,860) (3,600) (a) (231,437) (33,750) (b) Other income (expense) 3,653 13,223 16,876 Minority interest - - 12,543 (d) 12,543 Earnings (loss) from continuing operations (473,638) 36,936 (49,807) (486,509) Gain on sale of discontinued operations 460,147 - - 460,147 Net earnings (loss) (13,491) 36,936 (49,807) (26,362) Dividends on preferred stock (31,500) - - (31,500) Net (loss) attributable to common stockholders $(44,991) $36,936 $(49,807) $(57,862) Basic and diluted loss per share: (Loss) from continuing operations $ - $ - Earnings from discontinued operations - - Net (loss) $ - $ - Weighted average shares outstanding 66,874,118 70,624,118 See accompanying notes to unaudited condensed consolidated pro forma financial statements 3 STRATUS SERVICES GROUP, INC. Unaudited Pro Forma Condensed Consolidated Statement of Operations For the Year Ended September 30, 2006 Stratus GTA Pro Forma Adjustments Pro Forma Revenues $5,131,081 $1,143,581 $ - $6,274,662 Cost of revenues 3,605,244 637,126 - 4,242,370 Gross profit 1,525,837 506,455 - 2,032,292 Selling, general and administrative expenses 3,082,139 710,337 33,333 (c) 3,825,809 Operating (loss) from continuing operations (1,556,302) (203,882) (33,333) (1,793,517) Interest expense (481,762) (18,804) (7,100) (a) (552,666) (45,000) (b) Other income (expense) (17,278) (12,792) (30,070) Minority interest - - 157,246 (d) 157,246 (Loss) from continuing operations (2,055,342) (235,478) 71,813 (2,219,007) Discontinued operations- (loss) from discontinued operations (307,044) - - (307,044) Gain on sale of discontinued operations 3,804,047 3,804,047 Net (loss) 1,441,661 (235,478) 71,813 1,277,996 Dividends on preferred stock (42,000) - - (42,000) Net earnings (loss) attributable to common stockholders $1,399,661 $(235,478) $71,813 $1,235,996 Basic and diluted earnings (loss) per share: (Loss) from continuing operations $(.05) $(.05) Earnings from discontinued operations .08 .08 Net earnings $.03 $.03 Weighted average shares outstanding 43,721,219 47,471,219 See accompanying notes to unaudited condensed consolidated pro forma financial statements 4 STRATUS SERVICES GROUP, INC. Notes to Unaudited Pro Forma Condensed Consolidated Financial Statements (1) Basis of Presentation The accompanying pro forma condensed consolidated balance sheet and statements of operations are presented to give effect to the acquisition by Green-Tech Assets, LLC (formerly Transworld Assets, LLC) (“Greentech”), a newly formed 51% owned subsidiary of Stratus Services Group, Inc. (“Stratus”), of substantially all of the assets of Green-Tech Assets, Inc. and its affiliate, CC Laurel, Inc. (collectively “GTA”) on August 2, 2007.The pro forma condensed consolidated balance sheet assumes that the acquisition occurred as of June 30, 2007.The pro forma condensed consolidated statements of operations assume that the acquisition occurred October 1, 2006.Such information does not purport to be indicative of the results which would have actually been obtained if the acquisitions had been effected on the dates indicated nor is it indicative of actual or future operating results or financial position. (2) Pro Forma Adjustments – Condensed Balance Sheet (a) Initial funding of Greentech by Stratus and minority-interest investors and the issuance of Stratus’ common stock to minority-interest investors (“Class B LLC Units”). (b) Adjustment to record the acquisition. (c) Issuance of 1,000,000 shares of Stratus’ common stock to Greentech management (holders of “Class C LLC Units”). (d) Payments made at the closing or immediately after the closing of the acquisition. (3) Pro Forma Adjustments—Condensed Consolidated Statement of Operations for the Nine Months Ended June 30, 2007. (a) Records the interest expense on the acquisition note. (b) Records the interest on the notes payable to the Class B LLC Units. (c) Amortization of intangibles. (d) Minority interest share of net loss of GTA. (4) Pro Forma Adjustments—Condensed Consolidated Statement of Operations for the Year Ended September 30, 2006. (a) Records the interest expense on the acquisition note. (b) Records the interest on the notes payable to the Class B LLC Units. (c) Amortization of intangibles. (d) Minority interest share of net loss of GTA. 5
